Citation Nr: 1012301	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  98-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of head 
trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to 
April 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).

By a September 2000 decision, the Board upheld the RO's June 
1998 decision, denying a rating in excess of 10 percent for 
residuals of head trauma.  The Veteran appealed the Board's 
September 2000 decision to the United States Court of 
Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, there was a change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 2002)).  In 
light of these new provisions, in a June 2001 Order, the 
Court vacated the Board's September 2000 decision and 
remanded the matter for readjudication.  The Veteran's claim 
was remanded by the Board in June 2003.


FINDING OF FACT

Current residuals of the Veteran's in-service head injury 
consist of subjective complaints, such as headaches and 
difficulty concentrating.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a head injury have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (in effect prior to September 23, 2008); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.

In letters dated in June 2003, February 2005, and May 2008, 
the RO sent the Veteran letters which informed him about the 
information and evidence not of record that was necessary to 
substantiate his claim; informed the Veteran about the 
information and evidence VA would seek to provide, and 
informed the Veteran about the information and evidence he 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Veteran was sent a notice letter 
compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
in March 2006.  

The Veteran's claim was initially adjudicated before the 
enactment of the VCAA.  However, in a case involving the 
timing of the VCAA notice, the Court held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  After the 
VCAA-compliant letters described above, the RO then 
subsequently reviewed the claims and issued a Supplemental 
Statement of the Case in December 2009.  Under these 
circumstances, the Board finds that any defect in the VCAA 
notice has been cured and thus resulted in no prejudice to 
the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, VA treatment 
records, Social Security Administration (SSA) records, and 
private medical records.  The Veteran has been afforded VA 
examinations.  The Veteran provided testimony at a hearing 
in July 2000.  The Veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such 
outstanding evidence.   

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

The Veteran's service treatment records show that in 
September 1981 he sought treatment for headaches, claiming 
that he had been mugged the previous week and had been hit 
in the head with the butt of a gun.  Physical examination 
showed tenderness with slight swelling in the area of the 
tenth cervical vertebra.  The Veteran's pupils were equal 
and reactive to light and accommodation; there were no motor 
or sensory deficits.  X-ray studies of skull were also 
normal.  The impression was minor concussion reaction.  
Subsequent service medical records are negative for any 
pertinent complaint, finding or abnormality.

In April 1985, the Veteran filed a claim of service 
connection for residuals of a head injury.  In support of 
his claim, he submitted a March 1985 VA outpatient treatment 
record showing that he had been seen for complaints of a 4-
month history of nervousness, sleep disturbances, and left 
temple pain; he reported a history of an in-service head 
injury.  Physical examination showed no focal defect and the 
Veteran's reflexes were symmetrical.  The impression was 
delayed head concussion syndrome and a neurological 
examination was scheduled to rule out a subdural hematoma.  
The following month, a brain image study was performed and 
the results were "essentially normal," although a very faint 
linear increased uptake at the junction of the frontal and 
parietal bones was noted which the examiner indicated could 
be explained on the basis of prior trauma.

In December 1985, the Veteran was afforded a VA psychiatric 
examination to determine if there were any psychiatric 
residuals of the in-service head injury.  After examining 
the Veteran, the examiner indicated that he was unable to 
find any evidence of organic brain syndrome of other 
psychiatric illness or disability.

The Veteran was also afforded neurological examination by a 
fee basis examiner in December 1985 to determine the nature 
and extent of any neurologic residuals of the in-service 
head injury.  On examination, the Veteran reported numbness 
in the left frontotemporal region of his head, as well as 
memory problems.  He denied difficulty hearing or insomnia.  
Physical examination revealed normal motor and sensory 
functions.  The examiner indicated that he was unable to 
find an organic basis for the Veteran's complaints.

By September 1986 rating decision, the RO granted service 
connection for residuals of a head injury and assigned an 
initial 10 percent rating, pursuant to Diagnostic Code 8045.

In October 1988, the Veteran was hospitalized "as an 
aftermath of his use of alcohol and antidepressant pills."  
During his hospitalization, he was confronted with the need 
to address his polysubstance pattern of living, and he 
participated in an alcohol and drug treatment program.  He 
also had a neurological evaluation after he reported that he 
had sustained a head injury in service; this evaluation 
included an electroencephalogram (EEG) and brain scan, both 
of which were normal.  The diagnoses on hospital discharge 
included alcohol dependence.  

In April 1998, the Veteran was afforded a fee-basis 
neurological examination at which he reported a history of 
multiple hospital admissions for paranoid delusions and 
schizophrenia.  With respect to current symptoms, he 
complained of headaches, balance problems, memory 
difficulties, sleeping problems, and personality changes.  
The examiner indicated that neurological examination was 
completely normal, but for the Veteran's mental state, which 
was suggestive of schizophrenia.  The impressions were 
posttraumatic headaches in the left frontotemporal region, 
history of schizophrenia with paranoid delusions, and 
history of alcohol intake.

A September 1995 hospital report revealed an initial 
impression of substance abuse psychosis, rule out psychotic 
disorder due to previous head trauma.  However, the final 
diagnoses on discharge were alcohol dependence, 
methamphetamine abuse, and substance-induced psychotic 
disorder, rule out schizophrenia.

A Social Security Administration disability determination 
shows that in December 1996 the Veteran was awarded 
disability benefits due to schizophrenia, disorganized type.

In July 2000, the Veteran and his mother testified at a 
Board hearing in Washington, D.C.  His mother testified that 
the Veteran had been a good student, getting A's and B's on 
his report cards through high school.  She stated that after 
his discharge from service, he began getting into trouble 
with drugs.  She attributed his psychiatric difficulties to 
his service, particularly his in-service head injury.  The 
Veteran testified regarding his current symptomatology, 
which he indicated included headaches, a numbing pain in his 
head, and paranoia.  He stated that when he was struck on 
the head during service, he got up and ran several miles to 
get away from his attackers.

Medical records from Cedar Vista Hospital dated from January 
2000 to January 2002 show treatment for psychiatric disorder 
and polysubstance dependence.  The Veteran reported that he 
sustained a skull fracture during service.  He stated that 
since the injury he had experienced migraine headaches.  

The Veteran was provided a VA psychiatric examination in 
October 2002.  The examiner rewrote his report after 
reviewing the Veteran's claims file later that month.  In 
the final report, the examiner stated that the disability 
due to the Veteran's in-service head trauma is functional 
head trauma, previously diagnosed as somatoform disorder.  
The examiner noted that there had been no organic injury in 
1981, as shown by a study over a seven-year period from 1981 
to 1988.  The examiner stated that there were only 
functional symptoms during that period of time.

On VA neurological examination in October 2002, the 
diagnoses included posttraumatic headaches in the left 
frontotemporal region.  The examiner opined that the 
Veteran's head injury while in service was minor.  The 
examiner noted that the Veteran had run a number of miles 
after the injury, suggesting that he did not experience 
either a concussion or any major brain injury at that time.  
The examiner further opined that the Veteran did not 
currently show any residual neurological deficit from the 
1981 head injury.

A March 2003 VA discharge note provides an Axis I assessment 
of dementia due to head trauma and substance induced 
psychotic disorder with hallucinations secondary to alcohol 
abuse.  The Veteran reported a migraine headache in the 
evening that had resolved by the morning.  

The Veteran reported pain in the left temporal region on VA 
neurological examination in August 2005.  He asserted that 
the pain occurred three to four times a day, each time 
lasting only 10 to 15 minutes.  He reported that after the 
pain subsided he would feel numb and tingly in the same 
location.  The headaches were described as exploding type.  
The diagnoses included posttraumatic headaches of muscle 
tension type, not migraine in type.

When afforded another VA neurological examination in April 
2008 the Veteran reported headaches occurring in the left 
temporal region where he was struck.  He stated that they 
occurred for two hours at a time, two or three times a day.  
He treated them with Motrin.  The Veteran said that he did 
not feel nauseous and that he did not have sensitivity to 
light or sound during the headaches.  He said that he 
continued to function during the headaches.  The Veteran 
reported some numbness over the left temporal region where 
he was struck.  Examination revealed a small indentation at 
the hairline on the left temporal region.  There was no 
tenderness and no scars.  The indentation was about two 
millimeters wide and five millimeters long and could not be 
seen through the hair.  The examiner stated that the 
neurological examination was completely normal and that it 
had been normal on his last examination of the Veteran in 
August 2005.  The examiner stated that the Veteran had no 
neurological deficit, and that there was no evidence of 
multiinfarct dementia.




III.  Law and Regulations

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2009).  Nonetheless, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that the criteria for evaluating residuals 
of traumatic brain injury were recently revised.  These 
revisions, however, apply only to applications for benefits 
received by VA on or after October 23, 2008.  73 Fed. Reg. 
54693 (Sept. 23, 2008).  The older criteria as set out below 
will apply to applications received by VA before that date, 
including the instant claim.

Brain disease due to trauma is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8045 (in effect prior to September 
23, 2008).  Under this provision, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated as 
10 percent disabling and no more under Diagnostic Code 9304 
(dementia due to head trauma).  This 10 percent rating will 
not be combined with any other rating for a disability due 
to brain trauma.  In the absence of a diagnosis of multi-
infarct dementia associated with brain trauma, ratings in 
excess of 10 percent for brain disease due to trauma under 
Code 9304 are not assignable.

Diagnostic Code 8045 further provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).


IV.  Analysis

The Board notes that a December 2009 rating decision granted 
the Veteran service connection and a 70 percent rating for 
paranoid schizophrenia with posttraumatic stress disorder 
(claimed as substance-induced persisting dementia and 
psychotic disorder with psychosis due to substance abuse).  
This grant was made effective from February 1998.  
Consequently, the Veteran is already rated for all 
psychiatric disability present.

The RO has rated the residuals of the Veteran's head injury 
as 10 percent disabling under Codes 8045-9304.  As noted 
above, that rating is specified for purely subjective 
complaints attributable to brain trauma.  A rating in excess 
of 10 percent is not assignable under Code 9304 in the 
absence of a diagnosis of multi-infarct dementia.

Although a March 2003 VA discharge note indicates dementia 
due to head trauma, a review of the medical evidence 
confirms that the Veteran has not had multi-infarct dementia 
associated with brain trauma.  Brain imaging studies have 
been described as normal or essentially normal, and the 
April 2008 VA neurological examiner specifically stated that 
the Veteran does not have multi-infarct dementia.  
Consequently, the Veteran is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 9304.

The Board has also considered rating the Veteran's 
complaints of headaches by analogy to migraine headaches 
under Diagnostic Code 8100.  Under these criteria, 10 
percent rating is assigned for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  The next higher evaluation of 30 percent requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular evaluation of 50 percent requires headaches with 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

The evidence of record does not support a rating in excess 
of 10 percent for headaches under Diagnostic Code 8100.  
Although the Veteran complains of frequent headaches, he has 
not met the criteria for a 30 percent rating.  The 
applicable rating criteria link ratings for migraine 
headaches to the following two elements:  severity and 
frequency.  It is not sufficient to demonstrate the 
existence of a particular frequency of headaches; the 
headaches must be of a specific prostrating character.  None 
of the medical evidence has indicated that the Veteran's 
headaches are prostrating.  The April 2008 VA examiner 
specifically stated that the Veteran continued to function 
during the headaches.  Because the Board finds that the 
intensity of the Veteran's headaches have not been shown to 
rise to the level of prostrating migraines, a rating in 
excess of 10 percent under Code 8100 is not warranted.

The Board finds that the Veteran is not entitled to a 
separate rating for a scar.  The service treatment records 
do not reveal that the Veteran experienced a scar when he 
was struck on his head and the April 2008 VA examiner stated 
that the Veteran does not have a scar.  

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The findings in this case, however, do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The records do not show that the 
Veteran's subjective symptoms resulting from the head 
injury, such as headaches, have resulted in marked 
interference with employment or any hospitalizations.  Under 
such circumstances, the Board finds that the provisions of 
38 C.F.R. § 3.321 are not for application.

The Court has determined that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson 
v. West, 12 Vet. App. 119, 126 (1999)).

In this case, the Board finds that the criteria for an 
increased rating for the residuals of a head injury have not 
been met at any time.  As the Veteran's disability is 
manifested purely by subjective complaints, without a 
diagnosis of multi-infarct dementia caused by the in-service 
head trauma, a rating in excess of 10 percent may not be 
granted.  According to the rating criteria, his residuals of 
a head injury warrant no greater than his current 10 percent 
rating.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (in effect prior to September 23, 2008).


ORDER

A rating in excess of 10 percent for residuals of head 
trauma is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


